     Case 2:18-cv-08917-JAK-JEM Document 23 Filed 06/26/19 Page 1 of 5 Page ID #:170




 1    NICOLA T. HANNA
      United States Attorney
 2    DAVID M. HARRIS
      Assistant United States Attorney
 3    Chief, Civil Division
      JOANNE S. OSINOFF
 4    Assistant United States Attorney
      Chief, General Civil Section
 5    MATTHEW J. BARRAGAN (Cal. Bar No. 283883)
      Assistant United States Attorney
 6          Federal Building, Suite 7516
            300 North Los Angeles Street
 7          Los Angeles, California 90012
            Telephone: (213) 894-2444
 8          Facsimile: (213) 894-7819
            E-mail: Matthew.Barragan@usdoj.gov
 9
      Attorneys for Defendant
10    U.S. Department of Homeland Security
11
                                  UNITED STATES DISTRICT COURT
12
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                       WESTERN DIVISION
14
15    ACLU OF SOUTHERN                               No. CV 18-08917 JAK (JEMx)
      CALIFORNIA,
16                                                   ANSWER OF DEFENDANT TO
                  Plaintiff,                         PLAINTIFF’S COMPLAINT
17
                         v.                          Honorable John A. Kronstadt
18
      UNITED STATES DEPARTMENT OF
19    HOMELAND SECURITY,
20                Defendant.
21
22
23
24          Defendant United States Department of Homeland Security (“DHS” or
25    “Defendant”), by and through the undersigned counsel, hereby answers the allegations in
26    the Complaint (Docket No. 1) filed by Plaintiff ACLU of Southern California
27    (“Plaintiff”) as follows:
28    ///
                                                 1
     Case 2:18-cv-08917-JAK-JEM Document 23 Filed 06/26/19 Page 2 of 5 Page ID #:171




 1          1.       The allegations contained in paragraph 1 of the Complaint constitute
 2    Plaintiff’s characterization of this action to which no response is required. To the extent
 3    a response is deemed required, Defendant denies all of the allegations therein.
 4                                      Jurisdiction and Venue
 5          2.       The allegations contained in paragraph 2 of the Complaint constitute
 6    Plaintiff’s allegations concerning jurisdiction to which no response is required. To the
 7    extent a response is deemed required, Defendant denies all of the allegations therein.
 8          3.       The allegations contained in paragraph 3 of the Complaint constitute
 9    Plaintiff’s allegations concerning venue to which no response is required. To the extent
10    a response is deemed required, Defendant denies all of the allegations therein.
11                                              Parties
12          4.       Defendant lacks knowledge or information sufficient to form a belief about
13    the truth of the allegations contained in paragraph 4 of the Complaint and on that basis
14    denies them.
15          5.       Admit.
16          6.       Admit.
17          7.       Defendant admits only that ICE has possession, custody, and control of
18    certain records that may be responsive to the FOIA request that is the subject of this
19    action.
20                                        Statement of Facts
21          8.       Defendant lacks knowledge or information sufficient to form a belief about
22    the truth of the allegations contained in the first two sentences of paragraph 8 of the
23    Complaint and on that basis denies them. The remainder of paragraph 8 of the
24    Complaint consists of Plaintiff’s legal conclusions to which no response is required. To
25    the extent a response is deemed required, Defendant denies all of the remaining
26    allegations in paragraph 8 of the Complaint.
27    ///
28    ///
                                                   2
     Case 2:18-cv-08917-JAK-JEM Document 23 Filed 06/26/19 Page 3 of 5 Page ID #:172




 1           9.     Defendant admits that DHS’s Privacy Office, ICE, and ICE’s Los Angeles
 2    Field Office received a Freedom of Information Act (“FOIA”) request, dated February
 3    12, 2018, from Plaintiff that speaks for itself. Defendant denies the remaining
 4    allegations contained in paragraph 9 of the Complaint.
 5           10.    Defendant admits that the Plaintiff’s February 12, 2018 FOIA request
 6    speaks for itself.
 7           11.    Defendant admits that the Plaintiff’s February 12, 2018 FOIA request
 8    speaks for itself.
 9           12.    Admit.
10           13.    Defendant admits that DHS’s Privacy Office sent Plaintiff a letter on
11    February 16, 2018 that speaks for itself.
12           14.    Admit.
13           15.    Defendant admits that OIG sent Plaintiff a letter on July 3, 2018 that speaks
14    for itself. Defendant denies the remaining allegations contained in paragraph 15 of the
15    Complaint.
16           16.    Defendant admits that ICE’s Los Angeles Field Office did not send Plaintiff
17    a response to their FOIA request because the ICE FOIA Office located in Washington,
18    D.C. processes FOIA requests on behalf of all field offices, including the Los Angeles
19    Field Office. As admitted above in paragraph 12, the ICE FOIA Office acknowledged
20    Plaintiff’s initial request on February 16, 2018, via email, and respectfully refers the
21    Court to the acknowledgement email for a complete and accurate description of its
22    contents.
23           17.    Defendant ICE produced records to Plaintiff, sent via mail, on February 28,
24    2019 and March 27, 2019. Defendant further avers that ICE issued a final response to
25    Plaintiff’s request on May 28, 2019.
26           18.    The allegations contained in paragraph 18 constitute legal conclusions to
27    which no response is required. To the extent a response is deemed required, Defendant
28    denies all of the allegations therein.
                                                    3
     Case 2:18-cv-08917-JAK-JEM Document 23 Filed 06/26/19 Page 4 of 5 Page ID #:173




 1                                    Count 1: Violation of FOIA
 2          19.    No response is required to paragraph 19 of the Complaint. To the extent a
 3    response is deemed required, Defendant incorporates by reference its response to the
 4    paragraphs above as if fully stated here.
 5          20.    Deny.
 6          21.    Deny.
 7                                         Request for Relief
 8          22.    The remainder of the Complaint consists of Plaintiff’s Prayer for Relief to
 9    which no response is required. To the extent a response is deemed required, the
10    allegations of the prayer for relief are denied. Plaintiff is not entitled to any relief.
11          23.    Any allegation contained in Plaintiff’s Complaint that has not been admitted
12    or denied is hereby denied.
13                                   AFFIRMATIVE DEFENSES
14                               FIRST AFFIRMATIVE DEFENSE
15          The Complaint fails to state a claim upon which relief can be granted.
16                              SECOND AFFIRMATIVE DEFENSE
17          The Complaint purports to impose obligations upon Defendant that exceed those
18    imposed by FOIA.
19                               THIRD AFFIRMATIVE DEFENSE
20          Plaintiff is not entitled to compel the production of records that are exempt from
21    disclosure under FOIA or under other provisions of law, or to compel the production of
22    records that are not subject to FOIA.
23                             FOURTH AFFIRMATIVE DEFENSE
24          Defendant is not improperly withholding any responsive documents.
25                               FIFTH AFFIRMATIVE DEFENSE
26          At all times alleged in the Complaint, Defendant acted in good faith, with
27    justification, and pursuant to lawful authority.
28    ///
                                                     4
     Case 2:18-cv-08917-JAK-JEM Document 23 Filed 06/26/19 Page 5 of 5 Page ID #:174




 1          WHEREFORE, Defendant prays for judgment dismissing Plaintiff’s Complaint,
 2    and awarding Defendant its costs and disbursements in this action, and for such other
 3    and further relief as the Court may deem just and proper.
 4
 5     Dated: June 26, 2019                 NICOLA T. HANNA
                                            United States Attorney
 6                                          DAVID M. HARRIS
                                            Assistant United States Attorney
 7                                          Chief, Civil Division
                                            JOANNE S. OSINOFF
 8                                          Assistant United States Attorney
                                            Chief, General Civil Section
 9
10
                                             /s/ Matthew J. Barragan
11                                          MATTHEW J. BARRAGAN
                                            Assistant United States Attorney
12
                                            Attorneys for Defendant
13                                          U.S. Department of Homeland Security
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  5
